DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Information Disclosure Statement
The information disclosure statement(s) (IDS) have/were filed on 11/02/2020. The information disclosure statement(s) been considered by the Examiner, unless otherwise noted.
Examiner notes that the 2 FOR references are found in the File Wrapper for parent application 16129783, currently abandoned.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 25-33 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. US 20170349455 by Katz, in further view of US Patent No. 4125463 to Chenoweth. 
Regarding claim(s) 25, Katz teaches a desalination method  (see Title) comprising the steps of:
floating, on a body of water (see ¶ [0042] “Semi-submersible platforms have hulls (such as, columns and pontoons) of sufficient buoyancy to cause the structure to float”), an apparatus comprising:
a section (31, 36, or 37) that extends downward beneath a waterline of the body of water (8) (see Fig. 3),
intaking a volume of the body of water into the plurality of RO membrane tubes (see Abstract “wherein the offshore structure comprises a water intake device connected to a pre-desalination filters connected to a plurality of reverse osmosis filters in communication with a purified water line and effluent discharge device.”);
generating fresh water from the plurality of RO membrane tubes (see ¶ [0014] “a plurality of reverse osmosis membranes in communication with a purified water line and effluent discharge device”);
Katz is silent as to where the section housing a plurality of reverse osmosis (RO) membrane tubes oriented vertically; the intake of water is under hydrostatic pressure; and venting the fresh water to atmospheric pressure.
However, Chenoweth teaches an Reverse Osmosis Desalination Apparatus And Method (see Title) where the section housing a plurality of reverse osmosis (RO) membrane tubes oriented vertically (see Fig. 2, reverse osmosis permeators 51); the intake of water is under hydrostatic pressure (see Abstract “the hydrostatic head of salt water in the first annular space being sufficient to produce the required predetermined differential pressure across the osmotic membranes); and venting the fresh water to atmospheric pressure (see column , line(s) 50-52 “The well head 25 is vented to the atmosphere by a vent pipe 26, leaving the annular space 22 also vented to the atmosphere.”) in order to reduce the energy requirements for desalination (see column 2, line(s) 53-60 “a reverse osmosis desalination system and its method of operation is disclosed which will reduce energy requirements to less than half that required by reverse osmosis systems of the prior art. This is made possible by a unique well system which may take advantage of the hydrostatic head of salt water therein for providing the differential pressures necessary for osmotic separation.”.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or before the effective filling date to use a section housing a plurality of reverse osmosis (RO) membrane tubes oriented vertically; the intake of water is under hydrostatic pressure; and vent the fresh water to atmospheric pressure as taught by Chenoweth in the method of Katz  in order to reduce the energy required to achieve osmotic pressure. MPEP 2143.G.
Regarding claim(s) 26, the combination of Katz and Chenoweth  teaches the desalination method of claim 25.
Katz further teaches wherein the step of intaking comprises the step of pumping the volume of the body of water into the plurality of RO membrane tubes (see ¶ [0045] “a water intake system 4 comprising a water intake 5 and a water intake pump; a reverse osmosis system comprising a high pressure pump and reverse osmosis membranes”).
Regarding claim(s) 27, the combination of Katz and Chenoweth  teaches the desalination method of claim 26.
Katz further teaches comprising the step of generating power from a renewable energy source (see ¶ [0097] “FIG. 14 is an elevational schematic showing embodiments to mix discharge fluids with saltwater while generating electricity… paddle 175 connected to the hydroelectric turbine generator 174”); and 
wherein the step of pumping is powered, at least in part, by the step of generating power from a renewable energy source (see ¶ [0073] “Optional electrical connects 85 can be used to power sensors, pumps or other equipment as needed.”)
Regarding claim(s) 28, the combination of Katz and Chenoweth  teaches the desalination method of claim 27.
Katz  further teaches wherein the renewable energy source is wind energy, current energy, or wave energy (see ¶ [0097] “FIG. 14 is an elevational schematic showing embodiments to mix discharge fluids with saltwater while generating electricity… paddle 175 connected to the hydroelectric turbine generator 174”).
Regarding claim(s) 29, the combination of Katz and Chenoweth  teaches the desalination method of claim 25.
Katz further comprising the step of pumping the fresh water for delivery to a shore of the body of water (see ¶ [0054] “The purified water flow is flowed through at least one purified pipe or tubulars 49 to storage tanks (not shown) in the structure 30 or truss substructure 31 for storage and then later transported such as, via ship or pipeline 51 to the coast.”)
Regarding claim(s) 30, the combination of Katz and Chenoweth  teaches the desalination method of claim 25.
Katz further teaches the steps of: stopping, at one of the plurality of RO membrane tubes, the step of intaking a volume of the body of water; and removing the stopped one of the plurality of RO membrane tubes from the apparatus (see ¶ [0055] “the plurality of reverse osmosis filters 43, or combinations thereof, to be efficiently removed and/or recycled, as needed.”).
Regarding claim(s) 31, the combination of Katz and Chenoweth  teaches the desalination method of claim 30.
Katz further teaches replacing the removed RO membrane tube with a new RO membrane tube (see ¶ [0055] “ the plurality of reverse osmosis filters 43, or combinations thereof, to be efficiently removed and/or recycled, as needed.”); and 
intaking another volume of the body of water, under hydrostatic pressure, into the new RO membrane tube (see ¶ [0052] “An automated lift system such as, a crane system 44 allows for efficient installation and/or replacement of the components including but not limited to the plurality of coarse filters 41, the plurality of fine filters 42, the plurality of reverse osmosis filters 43, and the plurality of post-treatment devices 55.”).
 Regarding claim(s) 32, the combination of Katz and Chenoweth  teaches the desalination method of claim 25.
Katz  further teaches wherein the center of buoyancy of the apparatus is higher than the center of gravity of the apparatus during the step of generating fresh water (see ¶ [0046] “The ballasted keel 22 at the bottom of the truss structure 21 lowers the center of gravity of the platform 21 and improves the stability of the platform 10.”).
Regarding claim(s) 33, the combination of Katz and Chenoweth  teaches the desalination method of claim 32.
Katz further teaches the step of adjusting the center of buoyancy of the apparatus (see ¶ [0059] “he walls are attached to at least one buoyancy device 200 to maintain neutral or negative buoyancy and allows the operator to keep the inlet device at favorable depth.”).
Claim(s) 34-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. US 20150260152 A1, in further view of US Patent Application Publication No. US 20170349455 by Katz.
Regarding claim(s) 34, Dehlsen teaches a method, a deployment method for a desalination apparatus comprising the steps of:
floating horizontally, on a body of water, (see Fig. 2) a desalination apparatus comprising:
a plurality of empty reverse osmosis (RO) membrane tubes and plumbing (see ¶ [0050] In another embodiment of the invention, the equipment cabin 610 may also contain a reverse osmosis membrane bank (not shown) whereby the turbines 110A-E drive a sea water pump (not shown) delivering high pressure seawater to the reverse osmosis membrane bank for delivery of fresh water by pipeline connection to a shore receiving station.”);
intaking a volume of the body of water into the plurality of RO membrane tubes and plumbing thereby shifting center of mass of the desalination apparatus; 
rotating the desalination apparatus ninety degrees to a vertical position;
and
operating the rotated desalination apparatus, wherein the plurality of RO membrane tubes are oriented vertically (see Fig. 2).
Regarding claim(s) 36, the combination of Dehlsen and Katz teaches the deployment method of claim 34.
Katz further teaches wherein the step of intaking comprises the step of pumping the volume of the body of water into the plurality of RO membrane tubes (see ¶ [0045] “a water intake system 4 comprising a water intake 5 and a water intake pump; a reverse osmosis system comprising a high pressure pump and reverse osmosis membranes”).
Regarding claim(s) 37, the combination of Dehlsen and Katz teaches the deployment method of claim 36.
Katz further teaches comprising the step of generating power from a renewable energy source (see ¶ [0097] “FIG. 14 is an elevational schematic showing embodiments to mix discharge fluids with saltwater while generating electricity… paddle 175 connected to the hydroelectric turbine generator 174”); and 
wherein the step of pumping is powered, at least in part, by the step of generating power from a renewable energy source (see ¶ [0073] “Optional electrical connects 85 can be used to power sensors, pumps or other equipment as needed.”)
Regarding claim(s) 38, the combination of Dehlsen and Katz teaches the deployment method of claim 37.
Katz  further teaches wherein the renewable energy source is wind energy, current energy, or wave energy (see ¶ [0097] “FIG. 14 is an elevational schematic showing embodiments to mix discharge fluids with saltwater while generating electricity… paddle 175 connected to the hydroelectric turbine generator 174”).
Claim(s) 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Dehlsen and Katz, in further view of US Patent No. 4125463 to Chenoweth.
Regarding claim(s) 25 & 35, the combination of Dehlsen and Katz teaches the deployment method of claim 34.
the combination of Dehlsen and Katz  is silent as to further comprising the step of: venting fresh water from the plurality of RO membrane tubes to atmospheric pressure.
However, Chenoweth teaches an Reverse Osmosis Desalination Apparatus And Method (see Title) where the section housing a plurality of reverse osmosis (RO) membrane tubes oriented vertically (see Fig. 2, reverse osmosis permeators 51); the intake of water is under hydrostatic pressure (see Abstract “the hydrostatic head of salt water in the first annular space being sufficient to produce the required predetermined differential pressure across the osmotic membranes); and venting the fresh water to atmospheric pressure (see column , line(s) 50-52 “The well head 25 is vented to the atmosphere by a vent pipe 26, leaving the annular space 22 also vented to the atmosphere.”) in order to reduce the energy requirements for desalination (see column 2, line(s) 53-60 “a reverse osmosis desalination system and its method of operation is disclosed which will reduce energy requirements to less than half that required by reverse osmosis systems of the prior art. This is made possible by a unique well system which may take advantage of the hydrostatic head of salt water therein for providing the differential pressures necessary for osmotic separation.”.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or before the effective filling date to use a section housing a plurality of reverse osmosis (RO) membrane tubes oriented vertically; the intake of water is under hydrostatic pressure; and vent the fresh water to atmospheric pressure as taught by Chenoweth in the method of Katz  in order to reduce the energy required to achieve osmotic pressure. MPEP 2143.G.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL OLIVERA whose telephone number is (571)270-0391. The examiner can normally be reached M-F: 9:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P. Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGEL OLIVERA
Examiner
Art Unit 1773


/ANGEL OLIVERA/ Examiner, Art Unit 1773